Case 4:19-cv-00180-ALM-KPJ Document 60 Filed 07/11/19 Page 1 of 6 PageID #: 1076



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 EDWARD BUTOWSKY, in his personal and
 professional capacities,

                         Plaintiff,           Case No. 4:19-cv-00180-ALM-KPJ
 v.

 MICHAEL GOTTLIEB, et al.,

                         Defendants.




             OPPOSITION TO PLAINTIFF’S MOTION FOR EXTENSION
                     OF TIME TO FILE RESPONSE BRIEF
Case 4:19-cv-00180-ALM-KPJ Document 60 Filed 07/11/19 Page 2 of 6 PageID #: 1077



           Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP (“Moving

 Defendants” or “Mr. Rich’s Counsel”) submit this Opposition to Plaintiff’s Motion for Extension

 of Time [Dkt. 59] (“Extension Motion”).1 Because Plaintiff has waived his right to file a response

 to Moving Defendants’ Motion to Dismiss [Dkt. 41], the Court should deny his request for an

 extension.

           Plaintiff offers no legal authority for his extension request, and the only factual bases he

 offers are the unsupported and unsworn arguments of counsel that (1) he missed a calendaring

 deadline and (2) he “intends to” file an amended complaint. But Plaintiff’s post hoc rationalization

 is unavailing. The deadlines for responsive briefing in this Court are clear. Moreover, even if

 Plaintiff files his hypothetical amended complaint, it will not moot the grounds for dismissal.

           As noted in Moving Defendants’ Reply in support of their Motion to Dismiss, filed July 9,

 2019 [Dkt. 57] (“MTD Reply”), Plaintiff’s deadline to file a response to Moving Defendants’

 Motion to Dismiss [Dkt. 41] was July 8, 2019.2 (MTD Reply at 1.) He did not file a response by

 that date. (See id.) Plaintiff’s counsel now argues that he mis-calendared his response deadline—

 a fact he “learned” only because Moving Defendants filed their MTD Reply then.

           The Local Rules are clear on the deadline for filing a response. See L.R. CV-7(e) (“A party

 opposing a motion has fourteen days (twenty-one days for summary judgment motions) from the

 date the motion was served in which to file a response and any supporting documents, after which

 the court will consider the submitted motion for decision.”). Moreover, Plaintiff’s excuse that he

 mis-calendared the response date is all the less credible because both the ECF notification serving



 1
  Counsel for Moving Defendants communicated their opposition to Plaintiff’s Extension
 Motion, but Plaintiff filed moments after that communication was sent. (See Ex. A to Decl. of
 Paul Skiermont, attached).
 2
     Plaintiff admits that July 8 was the correct deadline. (See Extension Mot. at 1).


                                                     1
Case 4:19-cv-00180-ALM-KPJ Document 60 Filed 07/11/19 Page 3 of 6 PageID #: 1078



 the Motion to Dismiss, and the docket entry for the Motion to Dismiss, expressly state that the

 response deadline was July 8. (See Exs. A & B to Decl. of Paul Skiermont in Supp. of MTD

 Reply). Plaintiff chose to sue 22 different defendants in this case, in addition to similar cases filed

 in this District and elsewhere—if he could not abide by the Court’s deadlines, he should not have

 brought a sprawling federal lawsuit.

        The Local Rules are likewise clear that a party waives his right to respond if he fails to

 timely file a response brief. See Local Rule CV-7(d) (“A party’s failure to oppose a motion in the

 manner prescribed herein creates a presumption that the party does not controvert the facts set out

 by movant and has no evidence to offer in opposition to the motion.”); Sanchez v. Ocwen Loan

 Servicing, LLC, No. 4:16-CV-397, 2016 U.S. Dist. LEXIS 106782, at *4-5 (E.D. Tex. Aug. 12,

 2016) (Mazzant, J.) (“Since Plaintiffs have not filed a response, the Court will assume that they

 are not opposed to the Court’s granting Defendants’ motion to dismiss.”).3 Plaintiff has thus

 already waived his right to oppose the Motion to Dismiss and should not be afforded a second

 chance.

        Plaintiff’s argument that his supposed intention to file an amended complaint warrants an

 extension is likewise groundless. He offers no legal support for this argument, which appears to

 be nothing more than another post hoc rationalization for missing the response deadline. Until

 Plaintiff filed his Extension Motion, Plaintiff’s counsel had not once raised the prospect of

 amendment with counsel for Moving Defendants, nor sought to determine their position on




 3
  Plaintiff attempts to distinguish Sanchez, arguing that a longer time elapsed there before the
 Court ruled, and that Plaintiff here is now trying to correct his error. But that is beside the point –
 as Sanchez illustrates, the Local Rules are clear as to the deadlines and consequences for not
 adhering to them.


                                                   2
Case 4:19-cv-00180-ALM-KPJ Document 60 Filed 07/11/19 Page 4 of 6 PageID #: 1079



 amendment. (Decl. of Paul Skiermont at ¶ 3). The Court should therefore lend this argument no

 credence.

        In any event, an amended complaint, even if timely filed, will not moot Moving

 Defendants’ grounds for dismissal on the basis of their first-to-file arguments, nor on Rule 19

 grounds. (See Motion to Dismiss at 11-15 (first-to-file), 26-29 (Rule 19)). Either of these grounds

 is independently sufficient to dismiss the lawsuit as against Moving Defendants, and so the Court

 should not delay ruling on the Motion to Dismiss. Indeed, this Court has granted a motion to

 dismiss on Rule 19 grounds even though the plaintiff filed an amended complaint in the interim.

 See Frye Family P’ship v. Rough Creek Inv’rs GP, LLC, No. 4:11-CV-193, 2011 U.S. Dist. LEXIS

 83618, at *5 (E.D. Tex. 2011) (Mazzant, J.), report and recommendation adopted, 2011 U.S. Dist.

 LEXIS 83658 (“[T]he Court disagrees with Plaintiff that the filing of the Amended Complaint

 necessarily moots Defendant’s Motion to Dismiss. While amending the complaint may cure

 deficiencies raised in a motion to dismiss, the simple act of filing an amendment does not

 automatically moot a motion to dismiss.” (internal citations omitted)). Likewise, any amendments

 to Plaintiff’s complaint will not change the meritless nature of his claim, given that it will still be

 subject to dismissal under, among other reasons, the litigation privilege. (See Motion to Dismiss

 at 18-22).

        Additionally, Plaintiff is wrong that Moving Defendants will not be prejudiced by a delay

 in ruling on their Motion to Dismiss. Given the groundless nature of the claims against Moving

 Defendants, every step forward in this lawsuit costs them more in terms of money and reputation.

 Moreover, Plaintiff is already moving forward at full speed with discovery—his delay here appears

 to be nothing more than an attempt to slow the adjudication of dispositive jurisdictional issues

 while he seeks discovery from third parties. (See Ex. B to Decl. of Paul Skiermont, attached)




                                                   3
Case 4:19-cv-00180-ALM-KPJ Document 60 Filed 07/11/19 Page 5 of 6 PageID #: 1080



        Finally, the disciplinary history of Plaintiff’s counsel cautions against the Court accepting

 his representations that an extension is necessary in the face of a clearly-delineated deadline.

 Plaintiff’s counsel has been chastised by other federal courts for displaying a “lack of respect for

 the judicial process” and a “lack of candor.” Mem. & Order [Dkt. 87], Hughes v. Twenty-First

 Century Fox, Inc., No. 17-cv-7093, at 2 (S.D.N.Y. June 25, 2018); see also Robertson v.

 Cartinhour, 883 F. Supp. 2d 121, 123, 128 (D.D.C. 2012), aff’d, 554 F. App’x 3 (D.C. Cir. 2014)

 (sanctioning Plaintiff’s counsel for his “vexatious and abusive litigation tactics” and “harassment

 and delay,” and noting other sanctions against him in that District). This pattern of historical

 behavior counsels against giving him the benefit of the doubt for a post hoc justification for missing

 a clearly stated filing date, particularly where he offers those justifications in an unsworn briefing.

        For the forgoing reasons, and for the reasons set forth in their Motion to Dismiss and

 MTD Reply, Moving Defendants respectfully request that the Court deny Plaintiff’s request for

 an extension of time to respond and that it promptly dismiss this lawsuit as to them.




                                                   4
Case 4:19-cv-00180-ALM-KPJ Document 60 Filed 07/11/19 Page 6 of 6 PageID #: 1081



 Dated: July 11, 2019                         /s/ Christopher M. Hodge


                                              SKIERMONT DERBY LLP
                                              Paul J. Skiermont (TX Bar No. 24033073)
                                              Christopher M. Hodge (TX Bar No. 24074423)
                                              1601 Elm Street, Suite 4400
                                              Dallas, TX 75201
                                              Tel: (214) 978-6600
                                              Fax: (214) 978-6601
                                              pskiermont@skiermontderby.com
                                              chodge@skiermontderby.com

                                              Attorneys for Defendants Michael Gottlieb, Meryl
                                              Governski, and Boies Schiller Flexner LLP




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 11, 2019, a true and correct copy of the foregoing document

 was served on all parties of record via the Court’s ECF filing system.


                                              /s/ Christopher M. Hodge




                                                 5
